Rosenberry, J.
{concurring). I concur in the judgment in this case. Because I am not prepared to assent to the far-reaching intimation in the opinion that the dairy interest, because of its magnitude and commercial importance, may be entitled for that reason to special consideration and *164protection, I feel it my duty to state the grounds upon which my conclusion rests.
Ch. 409 of the Laws of 1921 is an exercise of the police power by the legislature. The act is valid unless it clearly contravenes some provision of the state or federal constitution. The specific ground upon which it is alleged to be invalid is. that it has no relation to the public health or to the prevention of fraud and deceit. Primarily, the determination of whether or not the public health may be injuriously affected or whether the public may be defrauded or deceived by the manufacture and sale of an article is for the legislature. Its determination in that regard is not to be reviewed by this court as an ordinary finding of fact. It is the duty of the court to sustain the law unless it clearly appears to be arbitrary and unreasonable or passed for some ulterior purpose and not in the interest of the general welfare, or to have no relation in fact to the purported legislative purpose. If the situation is such that a fairly debatable question is presented, one upon which reasonable men may fairly differ within established legal rules, then it is for the legislature, and the court should not interfere even if, in its opinion, the conclusion of the legislature is an erroneous one. The facts and circumstances stated in the opinion show that the situation which confronted the legislature of this state is one with which several legislatures have been called upon to deal, and their determination has been that a situation does exist which requires the exercise of legislative power in order to protect the public health and prevent fraud and deception. That some have dealt with it in one way and some in another merely indicates a varying judgment as to what is necessary to advance the public welfare. This is not conclusive but persuasive. In the face of the fact that the legislature of this state and the legislatures of other states have arrived at the same conclusion, and giving effect to the presumption stated in the opinion, it cannot, in my judgment, be said *165that the matter is so clear as not to be debatable. Therefore the matter was for the legislature and its action is conclusive.
The referee found:
“That the compound Hebe is not harmful or deleterious as a food for human consumption either for adults or children; but that Hebe, though not in itself harmful, is not a desirable or proper food for use as a beverage for infants or as a complete substitute for milk, because of its lower Vitamine A content.
“That the compound Hebe is a wholesome food product for human consumption in the sense, for instance, that bread, potatoes, or lean meats, or cereals, or fruits, are wholesome foods, each for their various uses and purposes; and that the use and purpose of Hebe as a food is especially in cooking and baking for its additional or substitutional protein, caloric, and shortening values.”
It is urged that the finding is conclusive upon the court; that there was, under the facts in this case, no legitimate ground of interference by the legislature. The argument thus advanced gives to the finding of the referee a weight and efficacy which it does not possess.
The validity of an act of the legislature cannot be made to depend upon a finding of fact by a court or the verdict of a jury in a particular case. State v. Layton, 160 Mo. 474, 61 S. W. 171, 62 L. R. A. 163; St. Louis v. Liessing, 190 Mo. 464, 89 S. W. 611, 1 L. R. A. n. s. 918.
If the protection of the public health requires that the sale of adulterated milk shall be prohibited, it is in the power of the legislature to do so even though there may be some articles in the prohibited class which are in and of themselves harmless. Hebe Co. v. Shaw, 248 U. S. 297, 39 Sup. Ct. 125; Purity E. & T. Co. v. Lynch, 226 U. S. 192, 33 Sup. Ct. 44.
It is for the legislature to say whether the sale of the adulterated article shall be prohibited or shall be regulated, and, having spoken, the court may not substitute its judg*166ment for that of the legislature, for in doing so the court would exercise legislative rather than judicial power, the matter being one which is within the legislative field.
The decision in Hebe Co. v. Shaw, supra, is to my mind conclusive of the only doubtful question presented here, and that is whether or not the manufacture and sale of an article in and of itself wholesome and not unhealthful may be prohibited for the reason that it falls within a class of articles the sale and manufacture of which as a whole may be detrimental to the public health and may be made the basis of fraud and deception and may therefore be prohibited.
In my judgment the question presented in Sligh v. Kirkwood, 237 U. S. 52, 35 Sup. Ct. 501, is not presented by the record in this case. The proposition there decided is not necessary tO' a decision of this case. There seems to me to be a clear distinction between that case and this. The article dealt with in that case was one admittedly unfit for use as food. Ch. 409, Laws 1921, deals with an article which is wholesome but has less food value than the article for which it may be sold as a substitute. This phase of the case has not been fully argued here and I prefer to rest my conclusion upon the grounds stated.
Eschweiler, J., dissents.